Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Amendment filed on 4/27/2022.

Terminal Disclaimer
The terminal disclaimer filed on 5/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,827,273 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tyler T. McAllister (Reg. No. 69,943) on 5/5/2022.
The application has been amended as follows:
IN THE CLAIMS:
The claims have been amended as show in the attached email.
Additionally, claim 1, line 4: “an enclosure” has been changed to --a sealed enclosure--.

Reasons for Allowance
Claim 1-14, 16-21 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Zheng et al. (CN 105812988), teaches an electronic device (Figs. 5A-B) comprising:
a first loudspeaker (Fig. 5A: a 7 on the left side);
a second loudspeaker (Fig. 5A: a 7 on the right side);
a 
the 
the
the first loudspeaker faces the second loudspeaker (see Fig. 5A); and
a duct (Fig. 5A: channel defined by the upper wall of 5 and the wall that the upper-most speaker 7 is mounted to) defined by the enclosure, the duct accessing the first internal volume at a first end of the duct and accessing the second internal volume at a second end of the duct (see Fig. 5A).
Zheng fails to teach that the enclosure is a sealed enclosure.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Zheng fails to teach in combination with the rest of the limitations of the claim.
In regard to claim 11, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 11 because:
The closest prior art of record, Murakami et al. (US 4391346), teaches an audio system comprising:
a sealed enclosure (Fig. 4: 4 has nowhere for air within 4 to escape, and thus is sealed);
a first loudspeaker (12) disposed in the sealed enclosure and at least partially defining a first internal volume of the sealed enclosure (Fig. 4);
a second loudspeaker (16) disposed in the sealed enclosure and at least partially defining a second internal volume of the sealed enclosure (Fig. 4), wherein the first loudspeaker faces the second loudspeaker (Fig. 4); and
a space (Fig. 4: portion inside of 4 that is behind (i.e. to the left of) 10) extending between the first internal volume of the sealed enclosure and the second internal volume of the sealed enclosure.
Murakami fails to teach that the space is a duct.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Murakami fails to teach in combination with the rest of the limitations of the claim.
In regard to claim 18, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 18 because:
The closest prior art of record, Zheng, teaches an electronic device (Figs. 5A-B) comprising:
a first loudspeaker (Fig. 5A: a 7 on the left side);
a second loudspeaker (Fig. 5A: a 7 on the right side);
a 
the 
the 
the first loudspeaker faces the second loudspeaker (see Fig. 5A); and
a duct (Fig. 5A: channel defined by the upper wall of 5 and the wall that the upper-most speaker 7 is mounted to) defined by the housing, the duct accessing the first internal volume at a first end of the duct and accessing the second internal volume at a second end of the duct (see Fig. 5A).
Zheng fails to teach that the housing is a sealed housing.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Zheng fails to teach in combination with the rest of the limitations of the claim.
Claim 2-10, 12-14, 16-17, 19-21 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687